DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Patent Document JP 2003/180646 listed in the specification was not included in the IDS provided by the applicant.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/15/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-004571 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmure, et al. (US 2017/0123020) in view of Amano, et al. (US 2003/0114745).
Regarding claim 2, Ohmure discloses “an upper shielding body (paragraph 0032: ceiling of MRI examination room), a side periphery shielding body (paragraph 0032: walls of MRI examination room), and a lower shielding body (paragraph 0032: floor of MRI examination room), together defining a magnetically shielded inner space (Fig. 3, ref.# 300, 400); a partition member (Fig. 3, ref.# 500), wherein the inner space is divided into first (Fig. 3, ref.# 300) and second inner spaces (Fig. 3, ref.# 400) by the partition member, and the partition member is a magnetically shielding body (Fig. 3, ref.# 500); a projection device (Fig. 3, ref.# 100) located in the second inner space (Fig. 3, ref.# 400);”… “wherein the magnifying lens (Fig. 3: lens of projector 100) magnifies and transmits an image projected
Ohmure discloses a window located in the partition member and not (Claim 2) “a magnifying lens located in the partition member” or (Claim 10) “wherein the magnifying lens is located at a position closer to the first inner side surface, as a projection target of the lens, than a second inner side surface, which is a non- projection target facing the first inner side surface.”

Regarding claim 12, Ohmure discloses “wherein an image outside of the magnetically shielded room is projected onto and transmitted by the magnifying lens.” (paragraph 0063)
Regarding claim 16, Ohmure discloses “wherein at least a projection range of the inner side surface that is a projection target of the magnifying lens is covered with a material for displaying a projected image.” (paragraph 0063: screen)

  Allowable Subject Matter
Claims 11, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 3-9, 13, 15, 17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “and a magnifying lens  located in at least one of the upper shielding body and the lower shielding body, wherein the magnifying lens magnifies and transmits an image projected onto the magnifying lens from outsid
Regarding independent claim 5, the prior art does not teach and/or suggest “wherein the magnifying lens magnifies and transmits an image projected onto the magnifying lens from outside the magnetically shielded room over all of inner side surfaces of the magnetically shielded room” in combination with the other limitations set forth in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dennis, et al. (US 9,140,965) teaches an immersive projection system.
Kersten, et al. (US 7,823,306) teaches a MRI room with an immersive imaging system.
Fujimaki, et al. (US 2006/0178597) teaches a MRI room with a projector outside the room which project into the interior of the room.
Tsuruno, et al. (US 5,134,373) teaches a MRI room with a projector outside the room which project into the interior of the room.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
January 18, 2022